Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority: The current application has the effective filing date of 10/21/2015 according to the current priority chain on the record. 
Claim status: as per preliminary claim amendment filed on 05/27/2020, claims 1-8 have been cancelled and claims 9-20 are pending.
Claim Objections
Claims 9, 11 and 13-20 are objected to because of the following informalities: These claims are objected to for repeated use the limitation “with”; such as in claim 9, line 2: “scanning a focused laser beam… with the target having a plurality of lines.” The term “with” is objected to, and should be replaced with “wherein.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somani et al. US 2002/0198515 A1 (hereinafter “Somani”).
Regarding claim 9, Somani discloses a method for calibrating a laser eye surgery system (see Abstract: method and system for calibrating a laser ablation system adapted for eye surgery; also see Fig.1: calibration system 10, and [0037, 0047] directed to determining shape and dimension of a laser beam), comprising: 
a. scanning a focused laser beam in a trajectory over a target via a scanning mirror (Fig.1 and [0035, 0041-0042, 0047] laser delivery system 12 sequentially moves or scans in the direction 42 so as to transmit a focused laser beam 16 along different positions (including a first position) relative to fixed mirror 14 that deflects the beam 16 to opening/target 28; the different positions of the beam 16 crosses a first reference edge/line 32 of the plurality of reference edges/lines of opening 28 on the calibration fixture 20; also see Figs. 6A-6C with regard to the beam’s position relative to the first reference edge/line 32 at a first time T1)), with the target having a plurality of lines (Fig.2, 2A and 2B, each exemplifies a target 20, and each comprising a plurality of lines); 
b. sensing laser light reflected or scattered by a first line of the target at time TI when the laser beam intersects a first edge of the first line to determine an actual laser beam position (Fig.1 and [0042, 0047] second photodetector 22 detects beam 18 as the light crosses a first reference edge/line 32 of opening 28; see Figs. 6A-6C); 
c. sensing a position of the scanning mirror at time T1 ([0035, 0042-0043, 0047] first 18 and second 22 photodetectors provide output signals 26); 
d. repeating steps A-C with the laser beam intersecting subsequent lines at subsequent times (Fig.1 and [0035, 0041-0042, 0047] same analysis as steps (a-c), Somani discusses moving the beam in direction 42 to produce different positions (including a second position) of the beam 18 which will cross opening 28 at a second reference edge/line 34 of opening 28/target at a subsequent time T2 etc. Furthermore, see Fig.8 and [0054] where the beam 16 scans across second reference edge/line 34); 
e. generating a table of digitized actual laser beam position values versus sensed scanning mirror position values ([0045] “…This sampling provides about 8000 measurements of the PED/TED ratio and forms a PED/TED map…” The PED/TED map is interpreted as interpreted as “table of digitized actual laser beam position values” in the claim); and 
f. calibrating the laser eye surgery system based at least in part on the table generated in step E. ([0045: last 2 sentences] calibration based on the measurements from the two photodetectors PED/TED values)

Regarding claim 10, Somani discloses the method of claim 9 further including mapping pixels on a display (output as shown in Fig.7 [0048]) of the system to positions on the target.  ([0053-0055] calculating intensity profiles such as the one shown in Fig.7 which provide beam quality information; also see Fig.3 and [0043-0044] the output values indicative of the beam quality include treatment energy detectors used to provide a ‘pass’ or ‘fail’ indicator)
Regarding claim 12, Somani discloses the method of claim 9 wherein the focused laser beam is an infrared femtosecond laser beam, a visible light laser beam, or an ultraviolet laser beam.  ([0036] ultraviolet wavelength from 100-400nm) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Somani as applied to claim 9 above, and in view of Arnoldussen US 2007/0173792 A1.
Regarding claim 11, Somani discloses the method of claim 9 and supporting the target on a holder ([0040] target fixture/holder 20), but does not discloses wherein the laser beam is focused via an objective lens and further supporting the target on a holder including attached to the objective lens.  However Arnoldussen, another prior art reference in the analogous field of method and system for calibrating laser eye surgery, in [0028-0029 and Fig.1D, discloses a beam delivery system (160) including:
a laser source (104), projecting a laser beam (beam 102) from a laser source (source 104) onto a first side of a sensor mirror (splitter 130), with the laser beam passing through the sensor mirror (as shown in Fig.1D forming beam 120);
a scanning mirror (130), reflecting the laser beam into an objective lens (objective lens 140); 
an objective lens (140), focusing the laser beam as the beam passes through the objective lens in a first direction ([0029] focusing beam for microscope viewing) to a target (treatment plane 132 or fixed target [0052])
the objective lens (140), focusing the laser light reflected or scattered by the target as the laser light passes through the objective lens in a second direction ([0029] treatment energy detector 140 senses the beam portions passing through the objective lens 134 in a second direction toward treatment plane 132 and reflecting off the scanning mirror 122);
the scanning mirror (130), reflecting the laser light (see Fig.1D, inherent property due to placement);
a second side of the sensor mirror (Fig.1D: side of 130 facing imaging device 150), reflecting the laser light to the sensor (150).
It would have been obvious to one or ordinary skill in the art at the time of invention to modify Somani’s laser surgery system to implement the scanning mirror 14 and photodetector 18/22 relative to the objective lens of a microscope in view of Arnoldussen when calibrating the laser beam relative to the first, second and third positions; the motivation for doing so is because: (1) both Somani and Arnoldussen are related in the analogous field of calibration of laser eye surgery systems calibration (see Abstract of both references), and (2) Arnoldussen discloses that the particular laser system can be used with a plurality of types of laser beams for various types of laser corneal treatments (Arnoldussen [0065] Somani [0003] corneal treatment).

Claims 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somani and in view of Arnoldussen US 2007/0173792 A1.
Regarding claim 13, Somani discloses a laser eye surgical system, comprising: 
a laser assembly (laser 11) for generating a laser beam (laser beam 16); 
a sensor mirror between the laser assembly and a scanning mirror (mirror 14); 
a sensor (photodetector 18) positioned to detect light reflected (Fig.1 and [0042, 0047] second photodetector 22 detects beam 18 as the light crosses a first reference edge/line 32 of opening 28; see Figs. 6A-6C); 
a computer (computer 30) linked to the laser assembly, the sensor, the scanning mirror and a display (output as shown in Fig.7, [0048]); 
the laser assembly (11) projecting a laser beam through to a scanning mirror, with the laser beam reflected by the scanning mirror and projected through the objective lens and onto the target; 
with the target having a plurality of lines reflecting laser light of the laser beam to the sensor via the objective lens, the scanning mirror, and the sensor providing a signal to the computer based on sensed light reflected from the target. ([0030, 0043-0047, 0054-0055] computer 30 receives the output signal and determines the dimensions including diameter of the beam 16, calculated based on the output signal 26 representative of the reflected light crossing reference edge/line 32 and scanning velocity- which is constant- since the scanning velocity is the movement of the fixed mirror 14)
Somani does not disclose a sensor mirror between the laser assembly and an objective lens between the scanning mirror and a target; and a sensor positioned to detect light reflected by the sensor mirror.
However Arnoldussen, another prior art reference in the analogous field of method and system for calibrating laser eye surgery, in [0028-0029 and Fig.1D, discloses a beam delivery system (160) including:
a laser source (104), projecting a laser beam (beam 102) from a laser source (source 104) onto a first side of a sensor mirror (splitter 130), with the laser beam passing through the sensor mirror (as shown in Fig.1D forming beam 120);
a scanning mirror (130), reflecting the laser beam into an objective lens (objective lens 140); 
an objective lens (140), focusing the laser beam as the beam passes through the objective lens in a first direction ([0029] focusing beam for microscope viewing) to a target (treatment plane 132 or fixed target [0052])
the objective lens (140), focusing the laser light reflected or scattered by the target as the laser light passes through the objective lens in a second direction ([0029] treatment energy detector 140 senses the beam portions passing through the objective lens 134 in a second direction toward treatment plane 132 and reflecting off the scanning mirror 122);
the scanning mirror (130), reflecting the laser light (see Fig.1D, inherent property due to placement);
a second side of the sensor mirror (Fig.1D: side of 130 facing imaging device 150), reflecting the laser light to the sensor (150).
It would have been obvious to one or ordinary skill in the art at the time of invention to modify Somani’s laser surgery system to implement, the splitter in between the laser and scanning mirror, and the scanning mirror 14 and photodetector 18/22 relative to the objective lens of a microscope in view of Arnoldussen when calibrating the laser beam relative to the first, second and third positions; the motivation for doing so is because: (1) both Somani and Arnoldussen are related in the analogous field of calibration of laser eye surgery systems calibration (see Abstract of both references), and (2) Arnoldussen discloses that the particular laser system can be used with a plurality of types of laser beams for various types of laser corneal treatments (Arnoldussen [0065] Somani [0003] corneal treatment).

Regarding claim 14, Somani modified discloses the system of claim 13 with target comprising a grid of perpendicular lines.  (Somani: Figs. 2, 2A and 2B are exemplary targets which individually contain a grid of perpendicular lines)
Regarding claim 15, Somani modified discloses the system of claim 13 with the target on a holder (Fig.1: calibration fixture 20) removably attached to the objective lens, and with the target at a fixed position relative to the objective lens (see modification to claim 13 above, also Somani: the fixture 20 is on a swivel arm, which allows movement of the target 20 relative to any other fixed components of the system, including the “objective lens” ).  
Regarding claim 17, Somani modified discloses the system of claim 14 with the target comprising reflective metal lines (Somani: [0038] “…The dark circles 40 disposed on the fixture 20 will typically have a diameter in the range from 0.25 mm to 2 mm, and be formed from a variety of materials, including metals, steel, silicon, or like materials…”) on a transparent substrate.  Somani does not disclose using a transparent substrate, but this would have been an obvious design choice to do so, because a transparent substrate would not optically interfere with the calibration process.
Regarding claim 20, Somani modified discloses the system of claim 13 with the laser beam having a diameter of 1-2 microns (Somani: [0038]) and with the target having lines at least 40 times wider than the beam diameter. (Somani: [0038:3rd sentence] the target has a length of 10mm-50mm, which is 40 times the length of beam diameter)

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Somani in view of Arnoldussen US 2007/0173792 A1 and further in view of Kurtz et al. US 8,764,737 B2 (hereinafter “Kurtz”).
Regarding claim 16, Somani modified discloses the system of claim 13 with the objective lens, but does not disclose the objective lens having patient interface attachment fittings, and with the target on a holder attached onto the objective lens via the patient interface attachment fittings.  However, Somani’s laser system is intended for ophthalmic surgery ([0034-0035] LASIK, PTK, PRK eye surgery), thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify it to include fittings to attach to a patient interface which are known to immobilize the eye for surgery. Alternatively Kurtz, a prior art reference in the analogous field, discloses a laser surgical system comprising a laser system having beam objective lens attached to a patient interface, such as shown in Figs.2-5, see specifically Fig. 5: objective lens 5600 to patient interface 3300. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Somani to further include fittings for a patient interface in view of Kurtz, the motivation for doing so because the patient interface would immobilize the target tissue, relative to the laser (Kurtz: see col.14, ll.53-60).
Regarding claim 18, Somani modified discloses the system of claim 13, but does not explicitly disclose the computer, the laser assembly, the sensor mirror, the sensor, and the scanning mirror within an enclosure, and with the target and a portion of the objective lens outside of the enclosure.  However, this is an implicit feature of laser surgical system, because it is common sense to enclose/encase these optical and electrical components in a housing such that it is not interfered from the outside environment. Alternatively, Kurtz, a prior art reference in the analogous field, discloses a laser surgical system comprising a laser system comprising a common housing 3400 which housing a plurality of components, including the computer, the laser engine; Fig. 5 further shows that the patient interface is attached to the eye, so it is understood that it is exterior to the main housing. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Somani to include the housing of the Kurtz, because this is common knowledge. 
Regarding claim 19, Somani modified discloses the system of claim 18, but does not explicitly disclose wherein the laser assembly, the sensor mirror and the sensor in fixed positions within the enclosure.  But this is implicitly taught because it is common knowledge that electrical components must remain at fixed positions in order to prevent mechanical and electrical interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	December 16, 2022